Citation Nr: 1045690	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  03-24 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than December 13, 
1999, for the grant of service connection for retained foreign 
body in the left lower extremity.  

2.  Entitlement to an effective date earlier than March 8, 2002, 
for the grant of service connection for posttraumatic stress 
disorder (PTSD).  

3.  Entitlement to an effective date earlier than March 8, 2002, 
for the grant of service connection for peripheral neuropathy of 
the left lower extremity. 

4.  Entitlement to an effective date earlier than October 12, 
2004, for the grant of a total disability rating for individual 
unemployability (TDIU).  

5.  Entitlement to an initial compensable rating for bilateral 
hearing loss.

6.  Entitlement to an initial rating in excess of 10 percent for 
tinnitus.  

7.  Entitlement to an initial rating in excess of 20 percent and 
a rating in excess of 40 percent from November 21, 2005, forward, 
for peripheral neuropathy of the left lower extremity.  

8.  Entitlement to an initial rating in excess of 30 percent and 
a rating in excess of 50 percent from October 12, 2004, to March 
7, 2006, for PTSD.  

9.  Whether there is new and material evidence to reopen and 
grant a claim for service connection for flat feet.  

10.  Entitlement to service connection for a lung disorder.  

11.  Entitlement to service connection for a low back disorder.  

12.  Entitlement to service connection for a knee disorder.

13.  Entitlement to service connection for arthritis of the 
hands, wrists, and left shoulder, claimed as traumatic arthritis.  

14.  Entitlement to service connection for retained foreign body 
of the right lower extremity.  

15.  Entitlement to service connection for a bilateral ankle 
disorder.  

16.  Entitlement to service connection for a bilateral foot 
disorder, other than flat foot.  

17.  Entitlement to service connection for a skin condition, to 
include skin cancer, actinic keratoses, and onychomycosis.   

18.  Entitlement to service connection for a heart condition, to 
include as secondary to the service-connected PTSD.

19.  Entitlement to service connection for peripheral neuropathy 
of the right lower extremity.  


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from May 1942 to January 1946.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an earlier effective date for the 
grant of service connection for peripheral neuropathy of the left 
lower extremity, an earlier effective date for the grant of TDIU, 
increased initial ratings for hearing loss, tinnitus, and 
peripheral neuropathy of the left lower extremity, and service 
connection for a bilateral ankle disorder, a bilateral foot 
disorder, a skin disorder, a heart condition, and peripheral 
neuropathy of the right lower extremity are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  

The Board notes that, in addition to the issues listed on the 
title page, the Veteran appealed the issue of entitlement to 
service connection for "nerve damage."  The symptoms associated 
with the claimed "nerve damage" are already listed as issues on 
appeal, however.  As such, it is inappropriate to consider 
"nerve damage" as a separate issue.  

As for the issue of increased initial ratings for PTSD, the Board 
further notes that a statement of the case was not explicitly 
issued on this matter by the RO.  However, review of the June 
2009 statement of the case (SOC) indicates that the RO considered 
entitlement to an earlier effective date for the award of a 100 
percent rating (i.e. increased ratings for the period between 
March 8, 2002, and March 7, 2006) as well as entitlement to an 
earlier effective date for the award of service connection.  
Because the Veteran's appeal originated from the initial grant of 
service connection, his claim involves the propriety of the 
initial disability rating assigned during the entire appeal 
period.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As the 
staged ratings initially assigned remain less than the maximum 
available benefit awardable for each period, the disability 
rating remains in controversy.  AB v. Brown, 6 Vet. App. 35 
(1993).  Thus, based on the Veteran's timely appeal of the SOC 
and the Veteran's consistent arguments on why a 100 percent 
rating was warranted throughout the appellate period, the Board 
finds it has jurisdiction over the issue of increased initial 
ratings for PTSD.  


FINDINGS OF FACT

1.  There was no pending claim prior to December 13, 1999, 
pursuant to which service connection for retained foreign body in 
the left lower extremity could have been awarded.

2.  There was no pending claim prior to March 8, 2002, pursuant 
to which service connection for PTSD could have been awarded.

3.  Throughout the appeal period, symptoms of the Veteran's PTSD, 
including depression, anger, irritability, and social isolation, 
have resulted in occupational and social impairment with reduced 
reliability and productivity but not occupational and social 
impairment with deficiencies in most areas.  

4.  A claim of service connection for pes planus was denied in a 
December 1950 rating decision.  That decision is final, and 
evidence presented since the December 1950 decision does not bear 
directly and substantially upon the matter under consideration 
and is not so significant that it must be considered in order to 
fairly decide the merits of the claim.

5.  The Veteran does not have a chronic lung disorder.

6.  The Veteran does not have a service-connectable low back 
disorder.  

7.  The Veteran does not have a service-connectable knee 
disorder.  

8.  Arthritis of the hands, wrists, and left shoulder was not 
incurred in service and is not causally related to service.  

9.  The Veteran does not have a retained foreign body in the 
right lower extremity.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 13, 
1999, for the award of service connection for retained foreign 
body in the left lower extremity are not met.  38 U.S.C.A. § 5110 
(West. 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).

2.  The criteria for an effective date prior to March 8, 2002, 
for the award of service connection for PTSD are not met.  38 
U.S.C.A. § 5110 (West. 2002 & Supp. 2010); 38 C.F.R. § 3.400 
(2010).

3.  The criteria for an initial rating of 50 percent, but no 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2010).


4.  The December 1950 decision by the Board that denied a claim 
of service connection for pes planus is final.  38 U.S.C.A. 
§ 7104 (West 1991). 

5.  New and material evidence sufficient to reopen the claims of 
service connection for pes planus has not been presented.  38 
U.S.C.A. §5108 (West 1991); 38 C.F.R. § 3.156(a) (prior to 
August 29, 2001).  

6.  The criteria for service connection for a lung disorder have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).

7.  The criteria for service connection for a low back disorder 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

8.  The criteria for service connection for a knee disorder have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).

9.  The criteria for service connection for arthritis of the 
hands, wrists, and left shoulder have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).

10.  The criteria for service connection for retained foreign 
body of the right lower extremity have not been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Claims for an Earlier Effective Date 

Where service connection has been granted and initial effective 
dates have been assigned, the typical service connection claim 
has been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  The appellant bears the burden of 
demonstrating any prejudice from defective notice with respect to 
the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claim such that the notice error did not affect 
the essential fairness of the adjudication now on appeal.  
The Veteran has been informed how disability ratings and 
effective dates are assigned, and he was provided statements of 
the case that again advised him of the applicable law and 
criteria required for an earlier effective date and the claims 
were subsequently readjudicated.  Mayfield, 444 F.3d at 1333.  
Additionally, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel throughout 
the adjudication of the claim.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Thus, based on the record as a whole, the Board 
finds that a reasonable person would have understood from the 
information that VA provided to the appellant what was necessary 
to substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim such 
that the essential fairness of the adjudication was not affected.

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims, such as affording the opportunity to 
give testimony at a personal hearing.  It is noteworthy that 
determinations regarding effective dates of awards are based, 
essentially, on what was shown by the record at various points in 
time and application of governing law to those findings, and 
generally further development of the evidence is not necessary 
unless it is alleged that evidence constructively of record is 
outstanding.  The Veteran has not identified any other pertinent 
evidence that remains outstanding.  Thus, the Board finds that VA 
has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
these claims at this time.

Claim for Increased Initial Rating

Where service connection has been granted and initial disability 
ratings have been assigned, the typical service connection claim 
has been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  The appellant bears the burden of 
demonstrating any prejudice from defective notice with respect to 
the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claim such that any notice error did not affect 
the essential fairness of the adjudication now on appeal.  
Notice for the claim was provided in a June 2008 letter, and the 
claim was readjudicated in the June 2009 statement of the case.  
Mayfield, 444 F.3d at 1333.  VA has also assisted the appellant 
in obtaining evidence, afforded the appellant the opportunity to 
give testimony before the Board, and afforded the appellant an 
examination which is adequate for rating purposes:  the examiner 
reviewed the claims file, elicited medical histories from the 
Veteran, and conducted the appropriate examination, and the 
Veteran has not contended that either examination was inadequate.  
All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file, and the appellant has not contended otherwise.  Thus, the 
Board finds that VA has substantially complied with the notice 
and assistance requirements and the appellant is not prejudiced 
by a decision on this claim at this time.


Application to Reopen

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Substantially compliant notice was provided by letters dated in 
February 2000, November 2001, and March 2006.  The Board notes 
that the letters did not provide the explicit definitions of 
"new" and "material."  The definitions, as well as the 
relevant regulations and the reason for the denial of the 
application to reopen, were provided in the March 2003 statement 
of the case, however, and the matter was subsequently 
readjudicated in an October 2006 supplemental statement of the 
case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows 
that the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of the 
claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, 
based on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate his 
claim, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Additionally, VA has assisted the appellant in obtaining 
evidence, and afforded the appellant the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  The Board notes that a VA 
examination was not conducted.  VA does not have a duty to 
provide the Veteran a VA examination if a claim is not reopened, 
however.  See 38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. § 
3.159(c)(4)(C)(iii).  VA has substantially complied with the 
notice and assistance requirements and the appellant is not 
prejudiced by a decision on the claim at this time.

Claims for Service Connection

Substantially compliant notice was sent in letters dated in 
February and November 2001, May 2002, August 2005, and March 
2006, and the claims were readjudicated in an October 2006 
supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

Additionally, VA has obtained assisted the appellant in obtaining 
evidence, provided examination and obtained medical opinion where 
appropriate, and afforded the appellant the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file, and the appellant 
has not contended otherwise.  The Board notes that a VA 
examination was not conducted for the claims of service 
connection for the lung, back, and knee disorders.  Although 
there is no VA examination with a nexus opinion on file, none is 
required in this case.  Such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran experienced 
an event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period; and indicates 
that the claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  Because not all of these 
conditions have been met with respect to the service connection 
issue decided herein, as will be discussed below, a VA 
examination with nexus opinion is not necessary for these claims.  
Thus, the Board finds VA has substantially complied with the 
notice and assistance requirements and the appellant is not 
prejudiced by a decision on the claim at this time.



Earlier Effective Dates for Awards of Service Connection

The effective date of an award of compensation based on an 
original claim (received beyond one year after service discharge) 
shall be fixed in accordance with the facts found, but shall not 
be earlier than the date of receipt of the application thereof.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  This statutory 
provision is implemented by a regulation which provides that the 
effective date for disability compensation will be the date of 
receipt of the claim or the date the entitlement arose, whichever 
is later.  38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  See 38 
U.S.C.A. § 5101(a).  A "claim" is defined in the VA regulations 
as "a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal 
claim is "[a]ny communication or action indicating an intent to 
apply for one or more benefits."  It must "identify the benefit 
sought."  

38 C.F.R. § 3.155(a).  VA must look to all communications from a 
claimant that may be interpreted as applications or claims, 
formal and informal, for benefits and is required to identify and 
act on informal claims for benefits.  Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  If VA fails to forward an application 
form to the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of claim 
for purposes of determining an effective date.  Id. at 200.

Retained Foreign Body

In 1950, VA received statements, treatment summaries, and 
examination records documenting the Veteran's history of pain and 
swelling in the legs and feet.  See January 1950 claim, February 
1950 VA certificate of attending physician (summarizing treatment 
in August 1949); January 1950 Sanders statement (summarizing 
treatment in September 1949); and December 1949 Bothe statement; 
February 1950 VA examination record.  After review of the 
evidence, which only revealed medical findings related to pes 
planus, VA denied service connection for pes planus.  See 
December 1950 Board decision.  

In December 1999, the Veteran filed a claim for feet and ankle 
problems, which he indicated were perhaps due to uneven terrain.  
In January 2000, the Veteran added a claim for shrapnel in the 
lower legs.  In conjunction with this claim, the Veteran 
submitted private treatment records reflecting findings of 
retained foreign body in the left lower extremity.  See, e.g., 
March 2000 Carlson statement.  Service connection was 
subsequently granted, effective the date the December 1999 foot 
and ankle claim was received.  See April 2001 rating decision.  

The Veteran contends that an earlier effective date is warranted, 
and it appears that his argument is that service connection 
should be granted effective the date the condition onset in 
service or the date he sought treatment at a VA medical facility 
in approximately 1950.  As noted above, however, the effective 
date for service connection based on an original claim is not 
based on the date the condition began (unless the evidence 
suggests that the condition had its onset after the claim was 
received).  See 38 C.F.R. § § 3.400; Lalonde v. West, 12 Vet. 
App. 377, 382 (1999).  

In this case, the earliest effective date possible is the 
currently assigned effective date.  The Board acknowledges that 
the Veteran filed a claim for benefits for problems with his feet 
and legs in January 1950.  Review of the associated records does 
not suggest that the complaints were related to mortar injury or 
retained foreign body, however, and there is otherwise nothing in 
the associated records that could be interpreted as a claim for 
benefits for retained foreign body.  In fact, the evidence does 
not suggest the existence of residual of mortar injury, much less 
a desire to receive compensation for the same, until after the 
currently assigned effective date.  Thus, the Board finds that an 
earlier effective date is not warranted, and the claim is denied.  

PTSD

In March 2002, VA received a statement from the Veteran in which 
he reported having recurrent nightmares in which he was searching 
for the enemy with a knife or gun, as a result of service.  The 
RO interpreted that statement as a claim of service connection, 
and service connection was subsequently granted for PTSD with an 
effective date of March 8, 2002, the date the statement was 
received.  See February and October 2006 rating decisions.  

The Veteran contends that an earlier effective date is warranted, 
and it appears that his argument is that service connection 
should be granted effective the date the condition onset in 
service.  As noted above, however, the effective date for service 
connection based on an original claim is not based on the date 
the condition began (unless the evidence suggests that the 
condition had its onset after the claim was received).  See 
38 C.F.R. § § 3.400; Lalonde, 12 Vet. App. at 382.  

In this case, the earliest effective date possible is the 
currently assigned effective date as nothing in the evidence 
prior to that date can be construed as a claim of service 
connection for PTSD.  The Board acknowledges that evidence 
includes the Veteran's history of VA treatment in 1950.  The 
Board further acknowledges that although the reported records 
were requested, they were not available.  The Veteran has not 
suggested that he expressed a desire to receive benefits at that 
time of the reported treatment in 1950, however, and the other 
records dating from 1950 do not  otherwise suggest a desire to 
receive benefits for a psychiatric disorder at that time.  Thus, 
the treatment cannot be interpreted as a pending "claim."  
 
The Board notes that record does include a February 2000 
statement from the Veteran which reflects his history of 
nightmares and fear during service and April, May, and June 2000 
VA treatment records which reflect a post-service history of 
anxiety and depression.  The records do not suggest that the 
anxiety and depression were related to service (either through 
onset or cause) or that the nightmares recurred after service, 
however, and there is otherwise no indication of a desire to 
receive benefits for a psychiatric disorder.  Thus, none of these 
records can be interpreted as a pending "claim."  

In this case, the earliest effective date possible is the 
currently assigned effective date as nothing in the evidence 
prior to that date can be construed as a claim of service 
connection.  Therefore, the claim for an earlier effective date 
is denied.  


Increased Initial Rating for PTSD

In a February 2006 rating decision, service connection was 
granted and a 30 percent rating assigned, effective October 12, 
2004.  In an October 2006 rating decision, the RO changed the 
effective date for service connection and initial 30 percent 
rating to March 8, 2002.  In an August 2008 rating decision, the 
RO increased the rating to 50 percent, effective October 12, 
2004.  Thus, the Veteran's PTSD is rated at 30 percent prior to 
October 12, 2004; 50 percent from October 12, 2004, to March 6, 
2006; and 100 percent from March 7, 2006, forward under 
Diagnostic Code (DC) 9411.  The Veteran contends that higher 
ratings are warranted prior to March 7, 2006.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  In an 
appeal of an initial rating (such as in this case), consideration 
must be given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  The Board will thus 
consider entitlement to "staged ratings."

 DC 9411 provides a 50 percent rating for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships..  

A 70 percent rating is provided for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and the inability to establish and 
maintain effective relationships. 

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran and 
disorder, and the effect of those symptoms on the claimant's 
social and work situation.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

November and December 2002 private treatment records reveals 
findings of "marked" and "significant" depression.  See 
Carlson treatment records.  

A November 2005 VA treatment record reflects the Veteran's 
history of "days of depression" two to three times a month, 
intrusive thoughts three to four times a week, and nightmares 
three times a month.  He also reported having low energy and 
weakness which he attributed to internal bleeding.  The Veteran 
denied suicidal ideation or flashbacks.  He reported that he was 
remarried and that he met twice a week with other World War II 
veterans.  He indicated that he enjoyed watching television and 
that he slept six hours and napped two hours every day.  The 
examiner diagnosed the Veteran with PTSD and assigned a global 
assessment of functioning (GAF) score of 34.

A January 2006 VA examination record reflects the Veteran's 
history of irritability, anger, hypervigilant behavior, 
exaggerated startle reflex, avoidance of crowds, and nightmares 
approximately three times a month which were associated with 
teeth grinding and sleep disturbance.  He also reported having 
intrusive thoughts approximately four times a month and he 
indicated that after the intrusive thoughts, he had increased 
feelings of anger and confusion.  He denied flashbacks.  The 
Veteran reported that when angry, he generally expressed it by 
swearing and he sometimes made threats or said things that he 
regretted.  He denied any recent physical outbursts.  He reported 
ongoing suicidal ideation, most recently a week earlier, which 
was generally associated with thinking about his physical health 
problems.  He indicated that he had never taken action on those 
thoughts and the examiner found no intention for self-harm during 
the examination.  The Veteran reported that he had been married 
to his first wife for 63 years before she died and that he had 
been married to his second wife for two years.  He indicated that 
there was a significant amount of stress in the marital 
relationship.  The Veteran also reported that he retired from 
working in 1982.  He indicated that prior to retiring, he would 
get angry easily, principally with co-workers.  He explained that 
he did not retire primarily because of his anger issues, but, 
prior to retiring, he was fearful he would be fired because of 
his temper.  The Veteran reported that he currently enjoyed 
spending time on the computer and playing poker, and he indicated 
that he socialized with friends, all of whom were World War II 
veterans, approximately twice a week. 

Examination revealed that the Veteran was neat, clean, and fully 
oriented, and the examiner noted that the Veteran was able to 
manage his personal hygiene and grooming.  Immediate and recent 
memory was satisfactory, and remote memory was good.  Speech 
evidenced an increase in level of emotionality when discussing 
active duty stressor events.  Thought process production was 
spontaneous and abundant, and continuity of thought was goal-
directed and relevant.  There was no suicidal or homicidal 
ideation, delusions, ideas of reference, or feelings of 
unreality.  Abstract ability and concentration were satisfactory.  
Mood was anxious but range of affect was broad.  The examiner 
indicated that the Veteran used humor in an appropriate fashion 
to help relieve stress.  Judgment was good, and insight was fair.  
The examiner indicated that inappropriate behavior for the 
Veteran at the time of examination related to anger and 
irritability which was verbal in manifestation, occasional in 
occurrence, and mild to moderate in degree.  The examiner 
diagnosed the Veteran with PTSD, assigned a GAF score of 50, and 
assessed the Veteran with "serious" PTSD.  


After review of the evidence, the Board finds that a 50 percent 
rating is warranted for the entire appellate period based on the 
competent and probative evidence that the Veteran's symptoms have 
been consistent throughout the appellate period.  See, e.g., 
January 2007 VA examination record.  The Board finds that a 
rating in excess of 50 percent is not warranted, however.  

The Board initially notes that the Veteran was assigned a GAF 
score of 34, which corresponds to a finding of some impairment in 
reality testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood and a GAF score of 50, which correspond to 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  The Board further notes 
than an examiner assessed the Veteran's PTSD as "serious."  GAF 
scores and an examiner's assessment of the severity of the 
condition must be considered in light of the actual symptoms of 
the Veteran's disorder, which provide the primary basis for the 
rating assigned.  See 
38 C.F.R. § 4.126(a).  This is due, in part, because the scores 
and assessments are generally based on the Veteran's symptoms 
that particular day, rather than based on any long-term 
symptomatology

 In this case, the Veteran's symptomatology does not approximate 
the criteria for a rating in excess of 50 percent.  The evidence 
of record does not suggest that the Veteran has obsessional 
ritual, impaired speech, a thought disorder, hallucinations, 
violent episodes or outbursts, homicidal ideation, panic attacks, 
or neglect of personal appearance and hygiene, and the medical 
evidence documents that the Veteran is fully oriented.  The Board 
acknowledges that the evidence reflects histories of depression.  
The evidence does not suggest that the depression is "near 
constant" or that it affects the Veteran's ability to function 
independently, however.  Rather, the evidence of record 
consistently indicates that the Veteran is able to function 
independently.  Additionally, although the evidence suggests that 
the Veteran has deficiencies in social and occupational 
functioning, largely due to impairment of interpersonal 
relationships, he is still able to maintain relationships with 
his wife and a group of friends, and the evidence does not 
suggest that the PTSD renders him unable to work.  The Board 
further acknowledges that the Veteran has reported suicidal 
ideation.  The Veteran has indicated that he would never follow 
through on these thoughts, however, and in the absence of 
additional evidence suggestive of the disability picture 
contemplated by the higher rating, the Board finds that the 
evidence most nearly approximates the disability picture 
contemplated by the 50 percent rating.  Thus, a 50 percent 
rating, but no higher, is granted for the entire appellate 
period.   

Application to Reopen

A claim of service connection for pes planus was previously 
denied by the Board in December 1950.  That decision is final 
based on the evidence then of record.  38 U.S.C.A. § 7104.  A 
claim will be reopened if new and material evidence is submitted, 
however.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  Section 
3.156(a) of 38 C.F.R. was amended in August 2001, and it was 
explicitly made applicable only to applications to reopen finally 
disallowed claims received by VA on or after August 29, 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.156(a) (2003)).  As the appellant's application to 
reopen was received prior to that date, the preexisting version 
of 38 C.F.R. § 3.156 applies.  All citations in this decision 
refer to the "old" version of 38 C.F.R. § 3.156.

New and material evidence is defined as evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration; which 
is neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so significant 
that it must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156(a) (2001).  

Service connection was previously denied because the evidence did 
not indicate that the pes planus, which the Board determined 
preexisted service, was aggravated by service.  Evidence 
considered at the time of the prior decision included the 
Veteran's service treatment and examination records, a April 1950 
VA examination record, post-service private treatment records, 
the Veteran's histories of increased pain and symptomatology 
during service, and lay statements relating memories of the 
Veteran complaining about his feet and receiving treatment for 
his feet during service.  


Evidence obtained in conjunction with the application to reopen 
includes VA and private treatment records reflecting treatment 
for a variety of conditions and the Veteran's histories that his 
feet condition onset or were aggravated during service and that 
he received treatment for his feet shortly after service.  The 
evidence also includes a private physician's statement that the 
Veteran "never should have been inducted by virtue of bilateral 
severe pes planus" and that "carrying heavy loads and marching 
did nothing but worsen" the pes planus.  See January 2003 
Carlson statement.  See also November 2003 and April 2004 Carlson 
treatment records (Veteran had "marked pes planus deformity" 
which should have "disqualified him for anything but the most 
limited military service" was "worsened by active duty 
service").  

Although this evidence is generally "new," in that it was 
previously unseen, the evidence is not material.  The Veteran's 
histories and the treatment records are not material because they 
are cumulative of the previously considered evidence-the 
evidence previously considered already established the existence 
of (and treatment for) pes planus during and after service and 
already included the Veteran's histories of problems with his 
feet during service-and the private physician's opinion is not 
material because it is not probative evidence.  The Board 
acknowledges that the physician is competent to render an opinion 
on aggravation and that the physician had previously indicated 
that he reviewed the Veteran's service medical records.  The 
physician did not provide any rationale for his determination 
that the Veteran's pes planus was disabling at induction or that 
it was aggravated during service, however, and based on the lack 
of rationale and the contradictory findings presented in the 
service medical evidence and 1950 VA examination record, the 
Board finds the opinion lacks any probative value.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (opinion's 
probative value determined by whether it is supported by a 
detailed rationale/explanation); Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 427 (2006) 
(the Board may reject a medical opinion if the Board finds that 
other facts present in the record contradict the facts that 
formed the basis for the opinion).  

In sum, the Board finds that the evidence submitted in 
conjunction with the application to reopen fails to cure the 
defect presented by the previous decision, namely the lack of 
probative evidence that the Veteran's pes planus did not preexist 
service or was aggravated during service.  Thus, the Board finds 
that new and material evidence has not been submitted, and the 
request to reopen is denied.

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  In order to 
prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Service connection 
may also be granted for chronic disorders, such as arthritis, 
when manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

VA regulations provide that, in cases where the evidence shows 
that the veteran engaged in combat with the enemy, VA will accept 
satisfactory lay or other evidence of service incurrence if it is 
consistent with the circumstances, conditions or hardship of such 
service, notwithstanding the fact that there is no official 
record of such in-service incurrence.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  In this case, the evidence documents that the 
Veteran was awarded a Purple Heart based on his service.  Thus, 
the Board finds that the "combat presumption" is applicable.  
The Board notes that this presumption does not establish a 
presumption of service connection, but it eases the combat 
Veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  There must still be medical evidence of a current 
disability and a link between the current disability and in-
service incurrence.


In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 
7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence 
differs from weight and credibility.  Competency is a legal 
concept determining whether testimony may be heard and considered 
by the trier of fact, while credibility is a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  In 
determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Pneumonia

The Veteran contends that he was hospitalized for pneumonia 
during service, specifically during basic training.  He contends 
that the pneumonia, as well as in-service exposure to hazardous 
chemicals, resulted in the development of lung problems.  

The medical evidence of record, which includes service treatment 
and examination records and post-service medical records, 
reflects no histories, diagnoses, or findings suggestive of 
active pneumonia or residual thereof.  

As stated above, a current diagnosis is required for service 
connection to be warranted.  In this case, the evidence does not 
contain any competent evidence that the Veteran has a service-
connectable disorder due to the reported in-service pneumonia or 
chemical exposure.  Initially, the Board notes that although the 
service medical evidence does not reflect any histories or 
findings suggestive of pneumonia, the Veteran is competent to 
report such a history, and the Board will accept the history for 
the purposes of this decision.  See 38 C.F.R. § 3.159(a)(2); 
Layno, 6 Vet. App. at 471.  The competent evidence does not 
suggest that the Veteran has had pneumonia, any chronic residual, 
or any other chronic lung disorder since service, however: the 
medical evidence reflects no such findings and, although the 
Veteran has asserted the existence of a chronic disorder, he is 
not competent to make such a determination.  In the absence of 
evidence suggestive of a chronic disorder since the reported in-
service episode of pneumonia, the claim must be denied.  

Back

The service treatment and examination records reflect no 
complaints or abnormal findings pertaining to the back.

A January 1950 application for benefits reflects the Veteran's 
history of occasional pain in his back.  An April 1950 VA 
examination record reflects the Veteran's history of pain in the 
legs and calves that sometimes radiated up to the thighs and 
back.  The Veteran also complained of a mild discomfort in the 
back when rising from bending forward to touch his toes.  No 
diagnosis was rendered after examination.  

In December 1999, the Veteran reported a history of back pain.  
At that time, he also reported a history of sustaining a low back 
injury in service.  No diagnosis was rendered at that time.  See 
December 1999 Carlson treatment record.  A February 2000 
treatment record reflects that the Veteran had "continued 
pronation of the right foot with low back pain."  See February 
2000 Carlson treatment record.  

In a March 2000 statement, a private physician opined that the 
Veteran had significant low back pain due to an altered gait from 
the right ankle disorder.  See Carlson statement.  


A May 2000 VA medical report reflects that X-ray images of the 
lumbar spine were normal.  Subsequent medical records do not 
reflect any additional treatment or complaints specific to the 
low back.  

A November 2005 private treatment record reflects the physician's 
notation that she "suspect[ed] that [the Veteran] had 
significant degenerative changes of the lumbar spine."  The 
physician also noted that there was no finding of severe stenosis 
on examination.  See November 2005 Patterson treatment record.    

After review of the evidence, the Board finds that service 
connection is not warranted as the evidence does not indicate 
that the Veteran has a service-connectable low back disorder.  
The Board notes that the evidence includes histories and findings 
of low back pain.  Service connection generally will not be 
granted for fatigue alone, however; there must be a diagnosed or 
identifiable underlying malady or condition.  Sanchez-Benitez v. 
West, 13 Vet. App. 283, 285 (1999).  In this case, the competent 
evidence does not demonstrate the existence of a service-
connectable low back disorder.  The Board notes that a private 
physician indicated that she "suspected" the Veteran had 
degenerative changes in the lumbar spine.  She did not render a 
definitive diagnosis, however, or even provide a rationale for 
this decision, and it appears that her suspicion was solely based 
on the existence of neuropathy in the upper and lower extremities 
and not on any relevant findings related to the back per se.  
Thus, the Board finds that the physician's "suspicion" is not 
probative evidence of a current disorder.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. at 304.  

As stated above, a current diagnosis is required for service 
connection to be warranted.  See also Degmetich v. Brown, 104 
F.3d 1328, 1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  In this case, the record does not contain any 
probative evidence that the Veteran has a service-connectable low 
back disorder; thus, the claim is denied.  


Knee

The service treatment and examination records reflect no 
complaints or abnormal findings related to the knee.  

The post-service medical evidence also does not reflect any 
diagnoses specific to the knee, though it does include the 
Veteran's histories of pain in the legs, from the "knees down," 
a January 2007 VA examination record which suggests limitation of 
motion in the knees, and medical evidence reflecting findings of 
generalized degenerative changes in the lower extremities.  

After review of the evidence, the Board finds that service 
connection is not warranted as the evidence does not indicate 
that the Veteran has a service-connectable knee disorder.  The 
Board acknowledges the Veteran's history of pain and the 
examiner's findings which are suggestive of limitation of motion.  
Except in circumstances not applicable here, however, service 
connection will not be granted for pain or limitation of motion 
alone, however; there must be a diagnosed or identifiable 
underlying malady or condition.  Sanchez-Benitez, 13 Vet. App. at 
285.  In this case, the competent evidence does not demonstrate 
the existence of a chronic knee disorder per se:  the medical 
evidence reflects no such findings and, although the Veteran has 
asserted the existence of a knee disorder, he is not competent to 
make such a determination.   

As stated above, a current diagnosis is required for service 
connection to be warranted.  See also Degmetich, 104 F.3d at 
1333.  In this case, the record does not contain any competent 
evidence that the Veteran has a service-connectable knee 
disorder; thus, the claim is denied.  

Arthritis of the Hands, Wrists, and Left Shoulder

The service treatment and examination records reflect no 
complaints or abnormal findings related to the hands, wrists, or 
left shoulder.  

An August 1999 private treatment record reflects the Veteran's 
history of pain in the fingers, wrists, and shoulder.  
Examination revealed "significant arthritis."  A December 1999 
private treatment record reflects a history and diagnosis of left 
shoulder arthritis.  See August and December 1999 Carlson 
treatment records.  January 2000 X-ray images of the hands 
suggested "more likely a post-traumatic arthritis than a primary 
degenerative arthritis."  See January 2000 VA X-ray report.  

After review of the evidence, the Board finds that service 
connection is not warranted because the evidence does not suggest 
that the currently diagnosed arthritis onset in service or is 
causally related to service, to include any incident therein.  
The service treatment and examination records do not reflect any 
notations suggestive of arthritis in the hands, wrists, or left 
shoulder, and post-service records indicate that the earliest 
findings suggestive of arthritis date more than 55 years after 
separation.  See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. 
Cir. 2000) (time elapsed prior to initial complaint can be 
considered as evidence against the claim).  Furthermore, although 
the Veteran is competent to report the existence of symptoms 
suggestive of arthritis in the hands, wrists, and left shoulder 
from service to the present, he has not done so.  See 38 C.F.R. 
§ 3.159(a)(2); Layno, 6 Vet. App. at 471.  Additionally, the 
record does not contain any competent evidence linking the 
arthritis of the hands, wrists, or left shoulder disorder to 
service.  In this case, based on the length of time between 
separation and the initial onset of arthritis in the hands, 
wrists, and left shoulder and the absence of a positive nexus 
opinion, the Board finds that service connection is not warranted 
for arthritis of the hands, wrists, and left shoulder.  

Retained Foreign Body in the Right Lower Extremity

The service treatment and examination records reflect no 
complaints or abnormal findings suggestive of retained foreign 
body in the right lower extremity.  

A March 2000 statement from a private physician reflects the 
Veteran's history that small fragments of metal were embedded in 
his legs after a mortar round exploded nearby.  Per the 
statement, the Veteran initially received treatment at the 
company aide station, at which time the wounds were cleaned and 
dressed and later received treatment at the military hospital in 
Guam, at which time no metal fragments were seen.  The physician 
reported that X-ray images disclosed "very tiny" fragments 
which were not reported by the reading radiologist, and extensive 
vascular calcifications of the popliteal vessels, which were 
really metallic spots.  See March 2000 Carlson statement.  

A March 2000 VA treatment record reflects the Veteran's history 
that he had been told that he had shrapnel in his right calf.  
The record notes that X-ray images of the right tibia revealed no 
shrapnel.  The record does note that the images did show what 
might be small flakes of calcification in the popliteal area.  

An October 2000 statement from a private physician reflects the 
physician's history that although X-ray images only revealed a 
metallic fragment in the left leg, he had used an "old fashioned 
magnet 'stud finder'" which identified many pieces of iron in 
both legs, generally over the "calcific densities."  In support 
of his statement, the physician attached copies of X-ray reports 
dating in February and October 2000.  The February 2000 X-ray 
report indicates that a solitary metallic fragment was seen in 
the soft tissues of the left lower leg and that there was no 
additional foreign body.  There was extensive vascular 
calcification bilaterally, however.  The October 2000 X-ray 
report indicates that there was no identified metallic foreign 
body.  

A VA examination was conducted in March 2001.  The examination 
record reflects the Veteran's history of shrapnel "up and down" 
the calf.  The examiner noted that the Veteran did not believe he 
could actually feel anything with his fingers.  Examination 
revealed no scars or masses.  Multiple X-ray images of the tibia 
and fibula did not show any present foreign body in the right 
leg, and a subsequent magnetic resonance imaging (MRI) report 
reveals that there was no "susceptibility artifact which would 
suggest the presence of metallic foreign bodies."  

A November 2001 ultrasound of the bilateral calf muscles revealed 
no foreign bodies.  

Another VA examination was conducted in May 2002.  The record 
reflects the Veteran's history that "very small" fragments 
entered both lower legs, in the calf region, as a result of a 
mortar explosion.  After examination and review of X-ray images, 
the examiner found no shrapnel fragment wounds in the right lower 
leg.  The examiner noted that there was a tender area of the 
right calf which the Veteran attributed to shrapnel.  

Images obtained during a June 2003 MRI of the bilateral 
tibiae/fibulae revealed nothing suggestive of significant 
retained metallic foreign bodies.  See June 2003 Carlson record.  

After review of the evidence, the Board finds that service 
connection is not warranted as the competent and probative 
evidence does not indicate that the Veteran currently has a 
metallic foreign body in his right leg.  The Board notes that the 
Veteran and a private physician have asserted that there are 
minute fragments in the right leg as a result of an in-service 
mortar explosion and that the physician has reported that a 
"stud finder" suggested the existence of metal in the leg.  
See, e.g., December 2005 hearing transcript.  The multiple 
radiographic and ultrasound reports do not corroborate the 
existence of metallic fragments in the right lower extremity, 
however.  The Board finds the results of this testing are more 
probative than the results of the reported "stud finder."  
Thus, in the absence of clinical, documented evidence of a 
metallic foreign body, service connection is not warranted for 
"retained foreign body," and the claim is denied.  


ORDER

An effective date earlier than December 13, 1999, for the award 
of service connection for retained foreign body in the left lower 
extremity is denied.  

An effective date earlier than March 8, 2002, for the award of 
service connection for PTSD is denied.  

A 50 percent rating, but no higher, for PTSD for the period prior 
to March 7, 2006, is granted.  

The application to reopen the claim of service connection for 
flat feet is denied.  

Service connection for a lung disorder is denied.  

Service connection for a low back disorder is denied.

Service connection for a knee disorder is denied.

Service connection for arthritis of the hands, wrists, and left 
shoulder is denied.  

Service connection for retained foreign body is denied.  


REMAND

With respect to the issue of an earlier effective date for the 
award of service connection for peripheral neuropathy of the left 
lower extremity, the Board notes that service connection was 
awarded and a March 8, 2002, effective date was assigned, in an 
October 2002 rating decision.  In February 2003, the Veteran, via 
his representative, submitted a statement indicating disagreement 
with the effective date assigned.  Review of the record indicates 
that a Statement of the Case (SOC) has not been prepared as of 
yet for this issue.  Additionally, with regard to the issues of 
increased initial ratings for bilateral hearing loss and 
tinnitus, the Board notes that service connection was awarded and 
initial ratings assigned (0 percent for hearing loss and 10 
percent for tinnitus) in a February 2006 rating decision.  In 
April 2006, the Veteran submitted a statement indicating his 
disagreement with the initial ratings assigned.  Review of the 
record indicates that a Statement of the Case (SOC) has not been 
prepared as of yet for either issue.  

An unprocessed notice of disagreement should be remanded to the 
RO for issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).  Thus, the issues of an earlier 
effective date for the award of service connection for peripheral 
neuropathy of the left lower extremity and increased initial 
ratings for bilateral hearing loss and tinnitus must be remanded 
for a statement of the case.  Additionally, because the claim of 
increased initial ratings for peripheral neuropathy of the left 
lower extremity is inextricably intertwined with the issue of an 
earlier effective date for the award of service connection for 
peripheral neuropathy, and the claim of an earlier effective date 
for the grant of TDIU is inextricably intertwined with the issue 
of increased initial ratings for peripheral neuropathy, the 
issues of increased initial ratings for peripheral neuropathy and 
entitlement to an earlier effective date for the grant of TDIU 
are held in abeyance pending completion of the development 
discussed below.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 
(1991).  

With respect to the claims of service connection for a bilateral 
ankle and foot disorder (other than flatfoot), further 
development is needed.  Specifically, based on the Veteran's 
competent and consistent history of leg and foot pain since 
service and the evidence of currently diagnosed conditions, a VA 
examination(s) should be conducted and opinions obtained.  See 38 
U.S.C.A. § 5103A(d).  

With respect to the claim of service connection for a skin 
condition, further development is needed.  The Veteran contends 
that he has multiple skin conditions, including actinic 
keratosis, skin cancer, and onychomycosis, as a result of 
excessive sun exposure in service.  Based on the Veteran's 
competent history of sun exposure, and the evidence of currently 
diagnosed conditions, and a private physician's opinion linking 
excessive sun exposure to the skin cancer and actinic keratoses, 
a VA examination with opinion is needed to determine whether the 
Veteran's skin conditions onset during service or are causally 
related to service.  See 38 U.S.C.A. § 5103A(d).  

With respect to the issue of service connection for a heart 
condition, further development is needed.  In August 2010, after 
certification of the appeal, the Veteran provided argument (and 
evidence) in support of a contention that his heart condition was 
related to his service-connected PTSD.  In light of this 
argument, the Veteran should be provided notice of the provisions 
for secondary service connection.  Additionally, a VA examination 
should be conducted and an opinion obtained to determine whether 
the Veteran's heart condition was caused or aggravated by his 
service-connected PSTD.  See 38 U.S.C.A. § 5103A(d).  


With respect to the issue of service connection for peripheral 
neuropathy of the right lower extremity, further development is 
needed.  The Veteran contends that he has peripheral neuropathy 
as a result of either in-service injury from a mortar explosion 
or in-service exposure to "DDT."  Initially, the Board notes 
that the evidence does not verify any in-service DDT exposure.  
This should be done.  Additionally, although the record already 
includes multiple opinions as to the etiology of the peripheral 
neuropathy, the Board finds that the opinions have limited 
probative value due to insufficient rationale.  Therefore, the 
Board finds that another opinion should be obtained to determine 
whether the Veteran's peripheral neuropathy of the right lower 
extremity onset in service or is causally related to service.  
See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is 
requested.)

1. Issue an SOC addressing the issue of an 
earlier effective date for the grant of 
service connection for peripheral 
neuropathy of the left lower extremity, the 
issue of a compensable initial rating for 
bilateral hearing loss, and the issue of an 
initial rating in excess of 10 percent for 
tinnitus.  The Veteran and his 
representative should be clearly advised of 
the need, and time limit, within which to 
file a Substantive Appeal if he desires to 
continue his appeal with respect to these 
matters.  Thereafter, if a timely 
substantive appeal is filed, this matter 
should be returned to the Board, if in 
order.

2.  Review the claims file and ensure all 
notification and development action 
required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied.  
Specifically, provide notice of the 
criteria for establishing secondary 
service connection.  

3.  Obtain any outstanding VA treatment 
records.  Ask  the Veteran about the 
existence of any outstanding private 
treatment records.  All reported treatment 
records should be requested.  

4.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
likely etiology of the reported bilateral 
ankle and foot disorder other than 
flatfoot.

For any diagnosed disorder (other than 
flatfoot), the examiner is requested to 
state whether it is at least as likely as 
not that the disorder onset during service 
or is causally related to service or the 
service-connected retained foreign body 
and/or peripheral neuropathy in the left 
lower extremity.  The examiner is requested 
to provide a rationale for any opinion 
expressed.  All testing deemed necessary by 
the examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by the 
examiner in conjunction with the 
examination, and this fact should be 
acknowledged in the report.

5.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
likely etiology of the reported skin 
disorders, including skin cancer, actinic 
keratoses, and onychomycosis.

For any diagnosed disorder, the examiner is 
requested to state whether it is at least 
as likely as not that the disorder onset 
during service or is causally related to 
service, to include in-service sun 
exposure.  The examiner is requested to 
provide a rationale for any opinion 
expressed, preferably with acknowledgement 
of the March 2000 statement by Dr. Carlson.  
All testing deemed necessary by the 
examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by the 
examiner in conjunction with the 
examination, and this fact should be 
acknowledged in the report.

6.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
likely etiology of the reported heart 
condition.  

For any diagnosed disorder, the examiner is 
requested to state whether it is at least 
as likely as not that the disorder onset 
in or was aggravated by service or is 
causally related to service or a service 
connected disability, to include the 
service-connected PTSD.  The examiner is 
requested to provide a rationale for any 
opinion expressed, preferably with 
discussion of the Veteran's history of 
having a heart murmur prior to service.  
All testing deemed necessary by the 
examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by the 
examiner in conjunction with the 
examination, and this fact should be 
acknowledged in the report.

The examiner is informed that aggravation 
is defined for legal purposes as a chronic 
worsening of the underlying condition 
versus a temporary flare-up of symptoms, 
beyond its natural progression.  If 
aggravation is present, the clinician 
should indicate, to the extent possible, 
the approximate level of heart disability 
present (i.e., a baseline) before the onset 
of the aggravation. 

7.  Verify the reported in-service DDT 
exposure.  

8.  Obtain an opinion from an appropriate 
medical professional as to the likely 
etiology of the peripheral neuropathy of 
the right lower extremity.  The medical 
professional is requested to state whether 
it is at least as likely as not that the 
peripheral neuropathy of the right lower 
extremity onset in or was aggravated by 
service or is causally related to service, 
to include the in-service wound from the 
mortar explosion.  The examiner is 
requested to provide a rationale for any 
opinion expressed.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination, and this 
fact should be acknowledged in the report.

9.  Thereafter, readjudicate the 
appellant's claims.  If the benefits sought 
on appeal remain denied, the appellant 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


